Citation Nr: 1711692	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-11 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to May 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On his April 2013 VA Form 9, the Veteran requested a Board hearing in Washington, D.C. (Central Office).  In recent March 2017 correspondence, the Veteran, through his representative, indicated that he no longer wanted a Central Office hearing, and instead wished to testify before the Board at a videoconference hearing. 

Thus, a remand is necessary to afford the Veteran his requested videoconference hearing at the appropriate regional office.  See 38 C.F.R. § 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Clarify the Veteran's current address and schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the appropriate regional office.  Notice should be sent to any updated address provided by the Veteran. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

